DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 4/27/22.  Claims 1 and 11 have been amended.  Claims 5 and 15 are canceled.  Claims 1-4, 6-14, and 16-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a user device” in the last step of the claim. It is unclear if this is the same “user device” that is in line 4 of claim 1, or if it is an additional/different device. 
Claims 2-4 and 6-10 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-12, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alkan et al. (US 2019/0073601 A1) in view of Sundaram (US 2017/0116661 A1) in view of Abujbara (US 2012/0083669 A1), in view of Hujsak (US 2018/0240359 A1), and further in view of Ezra et al. (US 2018/0165732 A1).
(A) Referring to claim 1, Alkan discloses a system for ranking alimentary combinations using machine learning, the system comprising (para. 63 & para. 73-74 of Alkan): 
a computing device, the computing device configured to (Fig. 4 and para. 40-42 of Alkan): 
receive, from a user device, an affliction relating to a user of the user device (Fig. 4, para. 61, 62, and 73 of Alkan; note that data is gathered from members and that there are member profiles with health and dietary data, medical data, allergy data, one or more health constraints); 
generate a nutrient instruction set including a plurality of nutrient quantities, wherein each nutrient quantity in the plurality of nutrient quantities is associated with a subject period, wherein generating the nutrient instruction set further comprises (note the nutrition data and nutritional constraint data and that the present invention provides for recommending a single meal course or multi-course meal for a group of people over a selected time period described in paragraphs 13, 15, & 61-62 of Alkan): 
receiving nutrient training data correlating nutrient quantities to amelioration of afflictions (para. 91-92 of Alkan; note that meals are recommended based on various constraints); 
training a nutrient machine-learning model as a function of the nutrient training data (para. 61 of Alkan); and 
generating the nutrient instruction set as a function of the nutrient machine-learning model and the affliction (para. 61-64 and 91-93 of Alkan; note that meals are recommended based on health constraints); 
derive, as a function of the nutrient instruction set and at least a subject period, a per-combination alimentary instruction set (para. 15, 61-64, 67, and 82 of Alkan; note the recommending of meals using a combination of features, parameters, data, etc.); 
generate a ranked list of alimentary combinations as a function of the plurality of provider alimentary combinations and the per-combination alimentary instruction set (para. 73-75 of Alkan; note that meals/food are ranked); and 
display the ranked list and the at least a recommended alimentary combination on a user device (para. 73-75 of Alkan).
Alkan does not expressly disclose receive, from each alimentary provider device of a plurality of alimentary provider devices, a plurality of provider alimentary combinations, wherein the plurality of alimentary combinations is generated as a function of at least an ingredient availability; wherein generating the ranked list of alimentary combinations comprises: determining a nutrient list corresponding to each alimentary combination of the plurality of provider alimentary combinations; calculating a distance from the nutrient list to the per-combination alimentary instruction set, wherein the distance comprises a degree of similarity between a vector representing the nutrient list and another vector representing the per-combination alimentary instruction set; selecting at least an alimentary list that minimizes the distance; identify at least a recommended alimentary combination as a function of the plurality of provider alimentary combinations and the nutrient instruction set, wherein identifying the at least a recommended alimentary combination comprises: determining a provider ingredient combination for each provider alimentary combination from the plurality of provider alimentary combinations; calculating a provider distance from each provider ingredient combination to the nutrient instruction set; comparing the provider distance for each provider alimentary combination to a preconfigured threshold; and identifying the at least a recommended alimentary combination as a function of the calculated provider distance.
Sundaram discloses receive, from each alimentary provider device of a plurality of alimentary provider devices, a plurality of provider alimentary combinations, wherein the plurality of alimentary combinations is generated as a function of at least an ingredient availability; wherein identifying the at least a recommended alimentary combination comprises: determining a provider ingredient combination for each provider alimentary combination from the plurality of provider alimentary combinations (Figures 4, 6 & 7, para. 37, 39, 42, and 97-99, of Sundaram; The cooking app 401 store platform enables the machine to order the items through the vendor listings available and the recipe and menu building module is configured to receive the information about the availability of ingredients at the location of the users and prepare a personalized menu of food to be prepared for every user depending on the availability of ingredients and the health parameters of the user).
Abujbara discloses wherein generating the ranked list of alimentary combinations comprises: determining a nutrient list corresponding to each alimentary combination of the plurality of provider alimentary combinations (para. 246-250, 334-336 & 339 of Abujbara; note the ranking all entries of the food nutrient database based on their nutrient contents. Referring to the Breakfast row of Table 11, we see that food items B1 through B10 are available for consumption. Based on the Advisor system analysis and ranking of all items, the highest-ranking items, B1, B3, B5, and B6 are selected for presenting to User 140 in the RAFIL. The next column shows that User 140 consumed items B1 and B5 followed by a 30-minute walk. The Advisor then adjusts the New Day CRDENIB by subtracting from it the nutrient values of B1 and B5 it looks up in Table 7 (FIG. 12).).  
Hujsak discloses calculating a distance from the nutrient list to the per-combination alimentary instruction set, wherein the distance comprises a degree of similarityPage 2 of 10Caldwell Intellectual Property Law, LLC 200 Clarendon St.between a vector representing the nutrient list and another vector representing the per-combination alimentary instruction set; and selecting at least an alimentary list that minimizes the distance (para. 104, 117, 118, 124, and 143-148 of Hujsak; the consumer information may also indicate a situated event of a consumer under a wellness plan, and the behavioral planning module 424 may suggest foods that may minimize the deviation from the dietary plan using the machine-learned models. In another instance, the behavioral planning module 424 can re-plan a dietary plan using the machine-learned models subsequent a plan deviation resulting from an event. Ultimately, the behavioral planning module 424 may receive dietary choices made under event-driven conditions from multiple consumers of the application that can be stored in a data store. The behavioral planning module 424 can use the stored data to train the machine-learned models used to predict consumers' behavior that will become increasingly more accurate over time. The degree of similarity can be represented, for example, as a cosine of an angle between two vectors when the elements are represented as vectors in an n-dimensional space, a degree of similarity  in chemical structure, and the like).
Ezra discloses identify at least a recommended alimentary combination as a function of the plurality of provider alimentary combinations and the nutrient instruction set, calculating a provider distance from each provider ingredient combination to the nutrient instruction set; comparing the provider distance for each provider alimentary combination to a preconfigured threshold; and identifying the at least a recommended alimentary combination as a function of the calculated provider distance (para. 96-100, 79, 80, 88, 89 of Ezra; note the food inventory system powered by the food automated inventory system may enable business owners or workers to insert lists of ingredients to the menus and/or preparation list and the food automated inventory system may enable single recipe building, by enabling a customer to insert a single menu items/preparations/names. Further, based on actual sales data, waste data, opening and closing inventory counts, and actual deliveries, the system may assign ingredients to such menu item, calculate and assign quantities to each ingredient. According to some embodiments, the automatic inventory may enable alerts to be generated once the inventory dips below a selected pre-fixed level (for a retailer and/or a supplier), or based on a Predicted Sales module, and/or at as pre-configured warning level or threshold.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Sundaram,  Abujbara, Hujsak, and Ezra within Alkan.  The motivation for doing so would have been to choose the best option (para. 99 of Sundaram), to determine acceptable food selections (para. 336 of Abujbara), to provide consumers with nutritional guidance in an efficient and useful manner (para. 8 of Hujsak), and to provide real time inventory data (abstract of Ezra).
(B) Referring to claim 2, Alkan discloses wherein the computing device is further configured to receive the affliction by: generating a list of afflictions on the user device; and utilizing a user selection from the list of afflictions (para. 13 and 73-75 of Alkan).  
(C) Referring to claim 4, Alkan discloses wherein the computing device is further configured to generate the ranked list of alimentary combinations by: identifying a plurality of candidate alimentary combinations as a function of the plurality of provider alimentary combinations; and 27Attorney Docket No. 1057-124USU1generating the ranked list as a function of the plurality of candidate alimentary combinations (para. 73-75 of Alkan).  
(D) Referring to claim 6, Alkan discloses wherein calculating the distance further comprises calculating the distance using a classifier (para. 69 of Alkan).  
(E) Referring to claim 7, Alkan discloses wherein the classifier is a k-nearest neighbors classifier (para. 69 of Alkan).  
(F) Referring to claim 8, Alkan discloses wherein the classifier is a naive Bayes classifier (para. 69 of Alkan).  
(G) Referring to claim 9, Alkan discloses wherein the computing device is further configured to: receive an identification of an alimentary combination from the ranked list; and generate a modified ranked list (para. 64 and 73-75 of Alkan).  
(H) Referring to claim 10, Alkan discloses wherein the computing device is configured to generate the modified ranked list by: determining a modified per-combination alimentary instruction set; and generate the modified ranked list as a function of the modified per-combination alimentary instruction set (para. 64, 73-75, and 91 of Alkan).
(I) Claims 11, 12, 14, and 16-20 repeat substantially the same limitations as claims 1, 2, 4, and 6-10, and are therefore rejected for the same reasons given above.


Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alkan et al. (US 2019/0073601 A1) in view of Sundaram (US 2017/0116661 A1) in view of Abujbara (US 2012/0083669 A1), in view of Hujsak (US 2018/0240359 A1), in view of Ezra et al. (US 2018/0165732 A1), and further in view of Soyao et al. (US 2015/0216413 A1).
(A) Referring to claim 3, Alkan, Sundaram, Abujbara, Hujsak, and Ezra do not disclose wherein generating the list of afflictions further comprises: receiving user constitutional data; classifying the constitutional data to a self-similar data cluster; and generating the list of afflictions as a function of the self-similar data cluster. 
	Soyao discloses wherein generating the list of afflictions further comprises: receiving user constitutional data; classifying the constitutional data to a self-similar data cluster; and generating the list of afflictions as a function of the self-similar data cluster (para. 274 of Soyao). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Soyao within Alkan, Sundaram, Abujbara, Hujsak, and Ezra.  The motivation for doing so would have been to generate insights into future behaviours or future responses to interventions (para. 274 of Soyao).
(B) Claim 13 repeats substantially the same limitations as claim 3, and is therefore rejected for the same reasons given above.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686